Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsushi et al (WO2009081738).  Atsushi et al. discloses (claim 1) a hydraulic pressure controller (10) for a straddle-type vehicle brake system (100), a single system of a hydraulic circuit (11) capable of controlling a hydraulic pressure being provided, in said hydraulic circuit (11), a primary channel (108,11a,11b,109) communicating with a master cylinder (101) and a wheel cylinder (103) being filled with brake fluid, and the brake fluid in said wheel cylinder (103) being released to said master cylinder (101) via a secondary channel (109,11e,11d,11c,108) without increasing the hydraulic pressure, the hydraulic pressure controller (10) comprising a base body (30) that is formed with internal channels including: a first channel (11a,11b) that constitutes at least a portion of the primary channel (108,11a,11b,109); and a second channel (11e,11d,11c) that constitutes at least a portion of the secondary channel (109,11e,11d,11c,108); a first coil (8a) as a drive source of a first hydraulic pressure regulation valve (1) that opens/closes the first channel (11a,11b); a second coil (8a) as a drive source of a second hydraulic pressure regulation valve (2) , 
(claim 2) wherein a master cylinder port (31k) and a wheel cylinder port (31m) are formed in a region of the base body (30) on a side where the second plane is absent with the first plane being a reference, a fluid pipe (108) that communicates with the master cylinder (101) being connected to the master cylinder port (31m), and a fluid pipe (109) that communicates with the wheel cylinder (103) being connected to the wheel cylinder port (31m). 
(claim 3) a casing (8) that is attached to the base body (30), has an accommodation section (8b) opened in an attachment surface (not numbered) to said base body (30), and accommodates the first coil (8a), the second coil (8a), and the hydraulic pressure detector (13) in the accommodation section (8b); and an electronic substrate (8c) that is provided on a back side of a bottom (not numbered) of the accommodation section (8b), wherein a hydraulic pressure 
(claim 4) wherein at the bottom of the casing, motor terminal through holes (see annotated figure 2 below) are formed on both sides of the hydraulic pressure detector through hole (see annotated figure 2 below),

    PNG
    media_image1.png
    749
    1012
    media_image1.png
    Greyscale

(claim 5) wherein the first coil (8a) and the second coil (8a) are connected to the electronic substrate (8c) to which the hydraulic pressure detector (13) is connected, and a joint section (figures 2 and 4) and a flange (figures 2 and 4) are formed at an end of the hydraulic 
(claim 6) wherein a stepped surface (figures 2 and 4) is formed around the hydraulic pressure detector attachment hole (figures 2 and 4) in the base body (30), the stepped surface (figures 2 and 4) being lower than a region of the base body (30) where the first coil (8a) and the second coil (8a) are erected, 
(claim 7) wherein the wheel cylinder (103) generates a braking force applied to a front wheel (figure 1) of a straddle-type vehicle (motorcycle paragraph [0015]), and 
(claims 8 and 9) a straddle-type vehicle (motorcycle paragraph [0015]) brake system with the hydraulic pressure controller 10.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing brake systems for vehicles with hydraulic pressure controllers.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nathan Wiehe, can be reached on (571) 272-8648.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745   
January 15, 2021